— Appeal by the defendant from a resentence of the Supreme Court, Queens County (Knopf, J.), imposed April 18, 2012, upon his conviction of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed by the same court (Hanophy, J.) on September 10, 2003.
Ordered that the resentence is affirmed.
Since the defendant was still serving his original sentence when the resentence was imposed, the resentence to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right *1065to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Thompson, 92 AD3d 812 [2012]; People v Harris, 86 AD3d 543, 543-544 [2011]).
The period of postrelease supervision imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Leventhal, Chambers and LaSalle, JJ., concur.